Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1 for example, the claim recites “wherein the error check signal is enabled when an error in the input data occurs less than a first predetermined number of times, and wherein the error check signal is disabled when an error in the input data occurs the first predetermined number of times or more”. The Examiner points out it is not clear as to why the error check signal would be enabled if an error occurs a predetermined number of times, and further, why the error check signal would be disabled if an error occurs a first predetermined number of times or more”, as this appears to be counter-productive and it may be that it is actually the opposite where the error check signal may be enabled if the error occurs a nd for the same or similar reasoning as provided above for claim 1.

				      35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pub. No. 2017/0343607) in view of Yoon (U.S. Pub. No. 2012/0030153).

With respect to claim 1, the Maeda et al. reference teaches a first semiconductor device configured to output an error check enablement signal, an input clock signal, and input data and configured to receive an error check signal ([0041 - 0042] -  the semiconductor device may be configured to input the failure injection enable signal EREN which is the error check signal, directly to the sequence control circuit CTR1, and based on this, the sequence control circuit CTR1 outputs the selection signal SS1 to the selection circuit SEL1. Further, at the same time, 
The Maeda et al. reference does not teach wherein the error check signal is enabled when an error in the input data occurs less than a first predetermined number of times, and wherein the error check signal is disabled when an error in the input data occurs the first predetermined number of times or more.

The Yoon reference teaches wherein the error check signal is enabled when an error in the input data occurs less than a first predetermined number of times ([0062 – 0063] - the memory controller 200 activates the error signal CRC_ALERT by writing various data patterns in the second semiconductor memory DRAM1, and also the memory controller 200 activates the error signal CRC_ALERT while adjusting the timing at which data patterns are written in the second semiconductor memory), and wherein the error check signal is disabled when an error in the input data occurs the first predetermined number of times or more ([0066] - the memory controller 200 allows the internal error signal CRC_ALERT0 to be deactivated).

The motivation for wherein the error check signal is enabled when an error in the input data occurs less than a first predetermined number of times, and wherein the error check signal is disabled when an error in the input data occurs the first predetermined number of times or more is for avoiding system failure ([0066] – Yoon et al.).
With respect to claim 2, the Maeda et al. reference teaches wherein the first semiconductor device inhibits the error check enablement signal, the input clock signal, and the input data for performing the error check operation from being outputted when the error check signal is enabled ([0054] - when the failure injection flag is not written in the memory area, the semiconductor device DEV keeps the failure injection enable signal EREN negated, so that the failure injection circuit ERINC1 does not start the failure injection operation and inhibiting the error check enablement signal, the input clock signal, and the input data for performing the error check operation from being outputted. Thus, in this way, the failure injection circuit ERINC1 operates when the failure injection flag is stored in a predetermined memory area of the non-volatile memory, and does not operate when the failure injection flag is not stored in the particular memory area).



With respect to claim 18, the Maeda et al. reference teaches a memory circuit configured to store input data provided by an external device and configured to generate an error detection signal which is enabled when an error in the input data occurs ([0052] - memory area to store a failure injection flag that determines whether the failure injection is performed as well as the failure injection address ERADR, is provided in advance in a non-volatile memory in which an arbitrary value can be written from the outside of the semiconductor device DEV); and an error check circuit configured to perform an error check operation for the input data according to an error check enablement signal and an input clock signal provided by the external device or another external device to generate and output an error check signal according to the number of times that the error detection signal is generated ([0053 - when the failure injection flag is written in the memory area, the semiconductor device DEV also reads the failure injection address 
The Maeda et al. reference does not teach wherein the error check signal is disabled when an error in the input data occurs a first predetermined number of times or more.
The Yoon reference teaches wherein the error check signal is disabled when an error in the input data occurs a first predetermined number of times or more ([0066] - ([0066] - memory controller 200 writes a data pattern, in which all data bits are `0` or `1`, in the first semiconductor memory DRAM0 for which no training is performed, thereby substantially preventing an occurrence of data fail, and further, the memory controller 200 allows the internal error signal CRC_ALERT0 which may have been activated to be deactivated)).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Maeda et al. and Yoon to incorporate the limitations of wherein the error check signal is disabled when an error in the input data occurs a first predetermined number of times or more into the claimed invention.
The motivation for wherein the error check signal is disabled when an error in the input data occurs a first predetermined number of times or more is for avoiding system failure ([0066] – Yoon et al.).
Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pub. No. 2017/0343607) in view of Choi et al. (U.S. Pub. No 2014/0250353).



The Maeda et al. reference does not teach and a third semiconductor device configured to perform a second error check operation for the second input data to generate the second error check signal when the second error check enablement signal and the second input clock signal are inputted to the third semiconductor device.
The Choi et al. reference teaches and a third semiconductor device configured to perform a second error check operation for the second input data to generate the second error check signal when the second error check enablement signal and the second input clock signal are inputted to the third semiconductor device ([0054]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Maeda et al. and Choi et al. to incorporate the limitations of and a third semiconductor device configured to perform a second error check operation for the second input data to generate the second error check signal when the second error check enablement signal and the second input clock signal are inputted to the third semiconductor device into the claimed invention.
The motivation for and a third semiconductor device configured to perform a second error check operation for the second input data to generate the second error check signal when the second error check enablement signal and the second input clock signal are inputted to the third semiconductor device is for achieving error free operation ([0003] – Choi et al.).


With respect to claim 14, the Maeda et al. reference teaches wherein the second semiconductor device comprises: a first memory circuit configured to store the first input data and configured to generate a first error detection signal which is enabled when an error in the first input data occurs ([0052 – 0053] - a memory area to store a failure injection flag that determines whether the failure injection is performed as well as the failure injection address ERADR, is provided in advance in a non-volatile memory in which an arbitrary value can be written from the outside of the semiconductor device DEV); and a first error check circuit configured to perform the first error check operation, based on the first error check enablement signal and the first input clock signal, to generate the first error check signal according to the number of times that the first error detection signal is generated ([0053] - the failure injection circuit ERINC1 starts a failure injection operation).

With respect to claim 16, all of the limitations of claim 11 have been addressed.

The Choi reference teaches wherein the third semiconductor device comprises: a second memory circuit configured to store the second input data and configured to generate a second error detection signal which is enabled when an error in the second input data occurs (see fig. 3), ([0054] – semiconductor memory device 1200 may include at least one buffer 1271, 1272, and 1273, which may include a first buffer 1271 that stores a chip select signal CS, a second buffer 1272 that stores a command CMD, and a third buffer 1273 that stores a parity signal Parity. Also, the at least one flip-flop 1281, 1282, and 1283 may include a first flip flop 1281 that stores a chip select signal CS, a second flip flop 1282 that stores a command CMD, and a third flip flop 1283 that stores a parity signal Parity ([0056 - 0058] - third buffer 1273 receives a parity signal Parity and buffers the same, wherein, the third flip flop 1283 synchronizes a parity signal Parity transmitted from the third buffer 1273 with an inner clock signal and outputs the same, and the parity check unit 1220 performs a parity check operation with respect to a command CMD synchronized with an internal clock signal, for example, by using bit values of the command CMD as described above and a bit value of the parity signal Parity); and a second error check circuit configured to perform the second error check operation, based on the second error check enablement signal and the second input clock signal, to generate the second error check signal 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Maeda et al. and Choi et al. to incorporate the limitations of wherein the third semiconductor device comprises: a second memory circuit configured to store the second input data and configured to generate a second error detection signal which is enabled when an error in the second input data occurs; and a second error check circuit configured to perform the second error check operation, based on the second error check enablement signal and the second input clock signal, to generate the second error check signal according to the number of times that the second error detection signal is generated into the claimed invention.
The motivation for wherein the third semiconductor device comprises: a second memory circuit configured to store the second input data and configured to generate a second error detection signal which is enabled when an error in the second input data occurs; and a second error check circuit configured to perform the second error check operation, based on the second error check enablement signal and the second input clock signal, to generate the second error check signal according to the number of times that the second error detection signal is generated is for achieving error free operation ([0003] – Choi et al.).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pub. No. 2017/0343607) in view of Choi et al. (U.S. Pub. No 2014/0250353) and further in view of Yoon (U.S. Pub. No. 2012/0030153).
With respect to claim 12, all of the limitations of claim 11 have been addressed.
The Maeda et al. reference does not teach wherein the first error check signal is disabled when an error in the first input data occurs a predetermined number of times or more; and wherein the second error check signal is disabled when an error in the second input data occurs the predetermined number of times or more.
The Yoon reference teaches wherein the first error check signal is disabled when an error in the first input data occurs a predetermined number of times or more ([0066] - the memory controller 200 allows the internal error signal CRC_ALERT0 to be deactivated); and wherein the second error check signal is disabled when an error in the second input data occurs the predetermined number of times or more ([0066] - the memory controller 200 allows the internal error signal CRC_ALERT0 to be deactivated).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Maeda et al. and Yoon to incorporate the limitations of wherein the first error check signal is disabled when an error in the first input data occurs a predetermined number of times or more; and wherein the second error check signal is disabled when an error in the second input data occurs the predetermined number of times or more into the claimed invention.

				   Allowability

Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been determined after careful review of the claims, when read as a whole, that the prior art does not teach per claim 15: a first flag signal generation circuit configured to set a first initial value when the first window reset signal is enabled, configured to generate a first error flag signal which is enabled when the first tolerance control signal is inputted a first predetermined number of times or more from the first initial value, and configured to generate the first tolerance reset signal which is enabled when the first window control signal is inputted a second predetermined number of times according to a mode change signal, a first transmission control signal, the first mode signal, and a third mode signal.
It has also been determined after careful review of the claims, when read as a whole, that the prior art does not teach per claim 17: a second flag signal generation circuit configured to set a first initial value when the second window reset signal is enabled, configured to generate a second error flag signal which is enabled when the second tolerance control signal is inputted a first predetermined number of times or more from the first initial value, and configured to generate the 
Claims 4-10, 12 and 19-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

     Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
              EA   
            8/9/21